Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 5, 2022

                                      No. 04-21-00512-CV

                                 MR. W FIREWORKS, INC.,
                                        Appellant

                                                v.

                        CONCHO ACQUISITION PARTNERS, LLC,
                                    Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CI-03698
                           Honorable Tina Torres, Judge Presiding


                                         ORDER

        The clerk’s record was originally due December 27, 2021, but was not filed. On
December 28, 2021, the district clerk filed a notification of late record, stating that the clerk’s
record was not filed because appellant had failed to pay or make arrangements to pay the clerk’s
fee for preparing the record and that appellant was not entitled to appeal without paying the fee.

         We therefore ORDER that appellant provide written proof to this court that either (1) the
clerk’s fee has been paid or arrangements have been made to pay the clerk’s fee; or (2) appellant
is entitled to appeal without paying the clerk’s fee by January 18, 2022. If appellant fails to
respond within the time provided, this appeal will be dismissed for want of prosecution. See TEX.
R. APP. P. 37.3(b).




                                                     _________________________________
                                                     Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court